t c memo united_states tax_court orneal and martha kooyers et al petitioners v commissioner of internal revenue respondent docket nos filed date orneal and martha kooyers pro sese paul l dixon for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined the following income_tax deficiencies and penalties with respect to petitioners’ 1this case is consolidated with omk company trust docket no and omk family_trust docket no federal_income_tax returns for petitioner deficiency penalties fraud1 sec_6663 accuracy-related sec_6662 orneal martha omk company trust omk family_trust dollar_figure big_number -- dollar_figure dollar_figure -- -- 1respondent determined in the alternative that if orneal and martha kooyers are not liable for the fraud_penalty they are liable for the accuracy-related_penalty under sec_6662 respondent concedes that orneal and martha kooyers are not liable for the fraud_penalty under sec_6663 following that concession we must first decide whether the omk company trust and omk family_trust collectively the omk trusts should be disregarded for federal_income_tax purposes we hold that the omk trusts are to be disregarded because the omk trusts are disregarded for federal_income_tax purposes we must decide five additional issues first we decide whether orneal and martha kooyers petitioners are taxable on income from tamarisk operations ltd and fountain global trust we hold that they are not second we decide whether petitioners are taxable on capital_gain of dollar_figure as reported by the omk trusts or dollar_figure a sec_2unless otherwise indicated all section references are to the internal_revenue_code in effect for and rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar determined by respondent we hold that they are taxable on capital_gains of dollar_figure third we decide whether petitioners may deduct expenses claimed as business_expenses by the omk trusts we hold that they may not fourth we decide whether petitioners are liable for self- employment_taxes on compensation paid to the omk trusts by pacific island ministries p i ministries we hold that they are finally we decide whether petitioners are liable for the accuracy-related_penalty under sec_6662 we hold that they are findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated in these findings by this reference when the petitions in these cases were filed petitioners who are married resided in grass valley california where at that time they conducted the activities of the omk trusts a petitioners’ missionary service in new guinea in the spring of mr kooyers had an epiphany and believed himself called to serve as a missionary at the time petitioners were teaching in northern california after obtaining releases from their teaching contracts petitioners joined the wycliffe organization and took linguistic courses for bible translators and jungle training conducted by wycliffe in date petitioners began performing missionary work in the sepik river basin area of papua new guinea petitioners settled with their children in the primitive village of madiwai where they built a house and studied the village culture and the language of washkuk after years they built a school where mrs kooyers taught petitioners traveled to the united_states in so that mr kooyers could recuperate from hepatitis and they could raise funds for their work in new guinea they returned to new guinea in the fall of and settled in the town of ambunti mrs kooyers began teaching classes there and eventually the classes evolved into the ambunti akademi petitioners completed their translation of the new testament in the wycliffe organization required its missionaries upon completion of a translation to relocate to a new area study the language and begin another translation petitioners believed that they had been called to serve in the sepik area of new guinea consequently they separated from the wycliffe organization and established p i ministries through which they continued to conduct their missionary work in new guinea petitioners were employed by p i ministries mr kooyers served as chief_executive_officer and mrs kooyers served as a teacher and missionary petitioners’ daughter leah graduated from college in and married doug heidema a son of other missionaries leah and doug settled in ambunti and assisted petitioners with their missionary activities petitioners also sought and trained new guinea nationals to serve as leaders in the mission activities of p i ministries eventually those nationals conducted a large portion of the mission’s activities over the years the activities of p i ministries greatly contributed to the development of the sepik area with funds provided by the u s agency for international development p i ministries constructed i a large joinery to construct canoes trusses for buildings school furniture and water tanks ii new wards for the ambunti clinic and iii rain-collection water systems for villages more recently p i ministries has supplied villages with medicines and assisted in training orderlies to provide basic medical treatment b creation of the omk trusts petitioners were frugal made wise investments and were provided retirement benefits by p i ministries consequently by they had accumulated substantial savings petitioners continued to live a very modest lifestyle however even after they returned to the united_states they primarily wished to use their savings i to ensure that the missionary activities of p i ministries in new guinea continued and ii to provide for the education of their grandchildren petitioners made an extended trip to california in during that visit an acquaintance suggested to petitioners that they consider establishing trusts petitioners learned that national trust services nts conducted seminars on investments and the use of complex trusts they paid dollar_figure or dollar_figure to attend an nts seminar in in date petitioners created the omk trusts using forms provided by nts mr kooyers was the grantor creator of the omk family_trust as part of the omk family trust’s complex_trust system the omk family_trust created other trusts including the omk company trust petitioners were trustees of the omk trusts and made all decisions concerning the use of trust assets at all times relevant to these cases the term of the trusts wa sec_25 years as trustees however petitioners had 3since petitioners’ permanent return to the u s they have lived in a mobile home in a mobile home park and have purchased used cars eg in they sold a buick and purchased a used buick 4mrs kooyers and national trust services nts were named trustees of the omk family_trust in the declaration of trust dated date roy fritts fritts signed on behalf of nts mr kooyers was named as a trustee on date thereafter neither fritts nor any other representative of nts participated in any meetings or decisions of the trustees discretion to terminate any trust before the end of the 25-year period and at the end of the period could renew the trust agreement for another period up to years petitioners intended that percent of the beneficial_interest in the omk family_trust was to be held by their children and percent was to be held by p i ministries minutes of the board_of trustees of omk family_trust dated date indicate that there were beneficial units of which were held by the omk charitable trust5 and were held by petitioners’ children minutes of the board_of trustees of the omk company trust dated date indicate that the omk family_trust was the sole beneficiary of the omk company trust minutes of the board_of trustees of the omk family_trust dated date state that the beneficial certificates convey no interest of any kind in the trust assets convey no voice in the management or control of the trust but do convey a right to receive a pro_rata share of emoluments that may be distributed by the trustees 5the minutes of the board_of trustees of the omk family_trust dated date state that the trustees agreed to create a private charitable foundation a charitable_trust to which units of beneficial_interest were issued the declaration of trust for the omk charitable_trust is not in the record mrs kooyers transferred to mr kooyers all of her interest in all her real and personal_property mr kooyers then transferred all of petitioners’ property real and personal to the omk family_trust the declaration of trust of the omk family_trust states that the trustees were authorized to accept rights title and interest in real and personal_property conveyed by mr kooyers to be the corpus of the trust including the exclusive use of his lifetime services and all of his earned remuneration accruing therefrom for the omk company trust entered into separate agreements with p i ministries pursuant to which the trust agreed to provide the services of petitioners as independent contractors to p i ministries and p i ministries agreed to pay the trust for services provided by petitioners mr kooyers was to serve as assistant to p i ministries’ chief_executive_officer and mrs kooyers was to serve as a missionary in p i ministries paid the omk company trust dollar_figure for petitioners’ services in the omk company trust paid all expenses petitioners thought were related to their mission work including the costs of their housing medical_care travel and family gatherings 6the property mrs kooyers conveyed to mr kooyers included exclusive use of her lifetime services exception being that of an employee situation the omk company trust also paid the education expenses of petitioners’ grandchildren c investments in ponzi schemes minutes of the omk company trust trustees meeting dated date state that the trust contracted with william joe little little of nts to act as agent trustee to handle investments little was also affiliated with fountainhead global trust fountainhead during the course of his relationship with petitioners little exploited their strong religious motivations and convinced them that he was a keen christian in date petitioners traveled to grand cayman island to attend meetings conducted by little fritts and lewis rowe rowe of zephyr international ltd zephyr the meetings were to explain the nts zephyr relationship and to promote investing through an offshore entity little fritts and rowe convinced petitioners that the proposed investments were sound that little fritts and rowe were highly qualified and licensed professionals and that the operation is completely legal honest upright and is run by men of highest integrity only these kind of men are so licensed under the authority of the caymanian government which operates under british law as advised by fritts little and rowe petitioners contracted with zephyr to form tamarisk operations ltd tamarisk through which the omk trusts invested dollar_figure tamarisk invested dollar_figure in a loan program called cash for titles and dollar_figure in an investment called lanstar minutes of omk company trust dated date indicate that the loan account previously cash for titles in which dollar_figure had been invested was now valued at the august date at dollar_figure 6k a tamarisk statement dated date sent to the omk trusts by zephyr reported that the balance in the loan program was dollar_figure on date and dollar_figure on date the dollar_figure increase was attributable to monthly transactions recorded as interest the omk trusts also invested with little in fountainhead fountainhead quarterly statements for march june september and date reported the following transactions mar june sept dec -0- dollar_figure last quarter’s balance new investment total interest this quarter -0- less return of principal -0- -0- less return of interest -0- less management fees total investment value big_number -0- dollar_figure big_number -0- -0- big_number dollar_figure -0- big_number big_number big_number big_number dollar_figure -0- big_number big_number big_number big_number the investments promoted by little fritts and rowe were in reality scams and petitioners never recovered their money the cash for title loan program_investment was in reality a large-scale international ponzi scheme devised by michael gause gause gause conducted the scheme in the cayman islands through a network of corporations and bank accounts that he controlled gause and others including rowe represented to the investors that the proceeds from the sales of securities would provide high-interest consumer loans contrary to those representations most of the proceeds were used to pay interest and principal to earlier investors as well as commissions and fees to the promoters rather than making a profit on the investments petitioners lost most of the money they invested d petitioners’ and the omk trusts’ returns larry dickson dickson of isler co in medford oregon prepared the income_tax returns for petitioners and the omk trusts someone associated with nts had recommended dickson as an accountant knowledgeable in taxation of complex trusts as well as a church member dickson prepared petitioners’ form_1040 u s individual_income_tax_return as well as separate form sec_1041 u s income_tax return for estates and trusts for the omk family_trust and the omk company trust on their return petitioners reported total income of dollar_figure including dollar_figure of dividends and dollar_figure of trustee fees 7gause pleaded guilty to conspiracy securities fraud and international money laundering in connection with the ponzi scheme united_states v gause criminal action no cr s d n y date the government of the cayman islands charged rowe and patrick tibbetts with money laundering in connection with gause’s cash titles scheme see in re united_states no 04-mc-9 n d w va date order granting motion for writ of habeas corpus ad testificandum dollar_figure each which they each reported as subject_to self- employment_taxes of dollar_figure they also reported nontaxable social_security_benefits of dollar_figure on its return the omk company trust reported total income of dollar_figure which included dollar_figure of interest from fountainhead dollar_figure of dividends dollar_figure of other income and dollar_figure of capital_gain the other income was described as dollar_figure from p i ministries less dollar_figure return_of_capital fountainhead global the capital_gain reported on the return included dollar_figure of capital_gain from the sale of shares of three scudder funds--scudder latin american fund latin scudder greater europe growth fund growth and scudder investment_trust investment --and dollar_figure from other investments reported as follows fund scudder funds latin growth investment other funds l a small cap l a small cap j hancock pilgrim l a class a total sale price basis gain loss dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure -0- big_number big_number dollar_figure the omk company trust claimed total deductions of dollar_figure including dollar_figure for fiduciary fees dollar_figure for charitable_contributions dollar_figure for attorney accountant and return preparer fees and dollar_figure for other deductions the other deductions included dollar_figure for continuing education dollar_figure for travel_expenses dollar_figure for dues and subscriptions dollar_figure for medical dollar_figure for investment_expenses dollar_figure for publishing costs dollar_figure for rentals dollar_figure for repairs and maintenance dollar_figure for supplies dollar_figure for percent of the cost of meals dollar_figure for other trust expenses and dollar_figure for a net_operating_loss on its return the omk family_trust reported an adjusted total loss of dollar_figure dollar_figure of interest_income less net_operating_loss of dollar_figure the omk family_trust also reported but did not deduct on the basis of the passive_activity_loss limitations a net_loss of dollar_figure from rental real_estate activity which included dollar_figure unallowed losses from prior years the dollar_figure loss from rental real_estate activity reported on schedule e supplemental income and loss derived from rental income of dollar_figure and deductions of dollar_figure for repairs dollar_figure for taxes dollar_figure for utilities and dollar_figure for depreciation respondent examined petitioners’ return as well as the returns filed by the omk trusts and issued notices of deficiency to petitioners and the omk trusts in the notice_of_deficiency issued to the omk family_trust respondent disallowed the claimed rental expenses and increased the trust’s income by the dollar_figure rent reported as received on the return respondent also disallowed the dollar_figure net_operating_loss and imposed the accuracy-related_penalty under sec_6662 in the notice_of_deficiency issued to the omk company trust respondent disallowed all items deducted on the trust’s return increasing the trust’s taxable_income by dollar_figure in the notice_of_deficiency issued to petitioners respondent determined that the omk trusts should be disregarded for federal_income_tax purposes and consequently made the following adjustments to petitioners’ income item taxable social_security capital_gain self-employment_tax itemized_deductions standard_deduction exemptions service income mr kooyers fiduciary fees mr kooyers service income mrs kooyers fiduciary fees mrs kooyers dividend income_interest income adjustment dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number respondent determined that the income from p i ministries was subject_to self-employment_tax of dollar_figure respondent also determined that petitioners were liable for the civil_fraud penalty under sec_6663 or alternatively for an accuracy-related_penalty under sec_6662 and b for negligence or disregard of rules or regulations opinion as a general_rule the commissioner’s determinations in a notice_of_deficiency are presumed correct and the burden is on the taxpayer to prove otherwise rule a 290_us_111 the general_rule does not apply however under circumstances where sec_7491 places the burden_of_proof or production on the commissioner the commissioner bears the burden_of_proof with respect to a factual issue relevant to ascertaining a taxpayer’s liability for income_tax if the taxpayer introduces credible_evidence with respect to that factual issue sec_7491 the preceding rule applies however only if the taxpayer has i complied with requirements under the code to substantiate any item ii maintained all records required by the code and iii cooperated with reasonable requests by the secretary for information documents and meetings sec_7491 the taxpayer bears the burden of proving that these requirements have been met snyder v commissioner tcmemo_2001_255 citing h conf rept pincite 1998_3_cb_747 sec_7491 applies to court proceedings arising in connection with examinations beginning after date internal_revenue_service restructuring and reform act of publaw_105_206 sec a 112_stat_726 the year at issue is and the examination began after date thus sec_7491 applies to this case in this case there are multiple factual issues relevant to determining petitioners’ tax_liability petitioners have not addressed or provided any evidence concerning dollar_figure of interest_income or substantiated expenses claimed by the omk trusts consequently sec_7491 does not place on respondent the burden of proving those factual issues the resolution of the remaining issues does not depend on which party has the burden_of_proof we resolve those issues on the preponderance_of_the_evidence in the record i income of the omk trusts is taxable to petitioners respondent determined that the omk trusts should be disregarded for federal_income_tax purposes and the income reported by the trusts taxed to petitioners courts have consistently invalidated similar trusts for federal_income_tax purposes those courts that have been faced with the issue have been uniform in their determinations that those entities will not allow a taxpayer to shift the incidence of taxation away from himself to the trust we cite only a few of the many cases so holding see eg 731_f2d_1417 9th cir affg 79_tc_714 728_f2d_462 10th cir o’donnell v commissi726_f2d_679 11th cir 696_f2d_1232 9th cir affg tcmemo_1981_675 686_f2d_490 7th cir affg tcmemo_1980_568 621_f2d_1318 8th cir affg tcmemo_1979_164 69_tc_1005 these cases involved facts strikingly similar to the facts here in the cited cases family trusts were set up using forms materials and step-by-step instructions bought from promoters of trust schemes generally the wife conveyed her real and personal_property to the husband the husband then conveyed all family property including the family residence and vehicles to the trust along with the right to receive income derived from his lifetime services in return the husband received the entire beneficial_interest in the trust evidenced by beneficial_interest certificates initially the wife and a third party usually the promoter were designated as trustees within a day or two however the husbands also were named as trustees the husband and wife then became sole trustees with the trusts to bear all their trust-related expenses shares of the beneficial_interest were then divided between the husband and wife and or other family members any disbursement of trust income would be made pro_rata in accordance with the beneficial interests as evidenced by the certificates 9see 73_tc_1235 n where a trustee who served only month without performing any duties was disregarded as a mere nominee and if the trust was terminated the assets were also to be distributed according to the beneficial_interest certificates the trustees were empowered to pay compensation to officers employees and agents of the trusts including themselves the term of each trust usually wa sec_25 years unless the trustees unanimously decided on an earlier termination_date as trustees the taxpayers retained almost unlimited discretionary powers to deal with the trust assets distribute income and terminate the trust the husbands and wives continued to use and enjoy the property that had been conveyed and or leased to their trusts generally the courts have disregarded these trusts for federal_income_tax purposes there are four grounds courts have used to disregard a_trust first the trust was created as a guise for deducting personal consumption expenses second the income of the trust is taxable to the taxpayer under the assignment_of_income_doctrine third the trust is a grantor_trust under the provisions of sec_671 through fourth the trust lacks substance see eg zmuda v commissioner supra holman v united_states supra o’donnell v commissioner supra hanson v commissioner supra schulz v commissioner supra vnuk v commissioner supra wesenberg v commissioner supra the reasoning of those courts is equally applicable here a attempted deduction of personal consumption expenses after attending the nts seminars petitioners thought that once they had conveyed their personal assets like cars and residences to the omk trusts the trusts could deduct personal consumption expenses such as fire insurance utilities and repair and maintenance--indeed almost everything except the costs of food consumed at home it is fundamental to our income_tax regime that personal consumption expenditures--food clothing travel education entertainment--do not generate income_tax deductions unless they are somehow inextricably linked to the production_of_income schulz v commissioner supra pincite personal expenses do not become deductible expenses of trust administration merely because title to property is placed in the trust id there must be a nexus between the expense and the business conducted by the trust to qualify for a tax deduction conversely legitimate expenses of a taxpayer’s business are deductible regardless of whether the taxpayer is an individual or a_trust 761_f2d_1056 5th cir the omk trusts did not engage in any trade_or_business thus the claimed deductions are not deductible under sec_162 transferring property into the trusts did not aid in the production_of_income nor did it alter management activity petitioners simply restructured the form in which they held their property rearranging title is not related to management or conservation under sec_212 zmuda v commissioner f 2d pincite moreover sec_212 was not designed to allow tax deductions based on mere preservation of net_worth id thus respondent could and did properly disallow the expenses the trusts claimed b assignment_of_income the assignment_of_income_doctrine provides a second and broader-based attack on family trusts of the type described here schulz v commissioner f 2d pincite petitioners provided services to p i ministries p i ministries paid the omk company trust for those services and the trust reported that income on its form_1041 it is established law that income is taxed to the person who earns it 337_us_733 attempting to avoid taxation by diverting income from the true_earner to another entity does not in and of itself shift the incidence of taxation 410_us_441 281_us_111 the determination of the proper taxpayer depends upon which person or entity in fact controls the earning of the income rather than who ultimately receives the income vnuk v commissioner f 2d pincite 73_tc_1246 where the taxpayer simply assigns his or her lifetime services and income earned from the performance of those services and the taxpayer rather than the trust has the ultimate direction and control_over the earning of the compensation the conveyance is ineffective to shift the tax burden from the taxpayer to the trust vnuk v commissioner supra pincite wesenberg v commissioner t c pincite1 see also holman v united_states f 2d pincite o’donnell v commissioner f 2d pincite hanson v commissioner f 2d pincite like the taxpayers in the cited cases petitioners were not bona_fide servants of the omk company trust because the trust had no right to supervise their employment or determine the resulting income or benefit the purported conveyance of petitioners’ lifetime services to the trust did not create a legal_obligation because petitioners were on both sides of the transaction as employees and as trustees leaving no one to enforce the obligation see schulz v commissioner supra pincite similarly the contracts for services entered into by the omk company trust and p i ministries concern the services of the individual having control_over p i ministries as its chief_executive_officer and over the trust as trustee neither the omk company trust nor p i ministries could be said to have had control of petitioners’ activities see stoecklin v commissioner tcmemo_1987_453 affd 865_f2d_1221 11th cir the ultimate direction and control rested in petitioners not in the omk company trust indeed it would be unrealistic to assume that anyone would transfer his or her lifetime services to a family_trust without having such control borchert v commissioner tcmemo_1982_379 moreover such a purported conveyance of lifetime services would be unenforceable and essentially nugatory under applicable state law in at least the vast majority of instances united_states v buttorff supra pincite petitioners were the sole source of the omk company trust’s earned_income and should be taxed on the income they generated from their services cf vercio v commissioner supra pincite in such circumstances the conveyance was merely an anticipatory_assignment_of_income and was insufficient to shift the incidence of taxation from petitioners to the omk trusts we therefore hold that the income earned by petitioners through their services should be taxed to them c grantor trusts petitioners transferred more than their earning abilities to the omk trusts they also transferred all of their personal and income producing property to the trusts different rules apply to gifts of income-producing property to trusts courts have found income from property held in trusts similar to the omk trusts taxable to the grantors of those trusts under the grantor_trust provisions set out in sec_671 through see eg zmuda v commissioner supra pincite holman v united_states supra pincite hanson v commissioner supra pincite vnuk v commissioner supra pincite under specified circumstances the grantor_trust provisions treat the grantor of the trust as the substantial owner of all or part of the trust and all of the income and deductions pertaining to that part of the trust must be taken into account by the grantor sec_671 the grantor_trust is not taxed on the income that is taxable to the grantor id for purposes of the grantor_trust provisions a grantor includes any person to the extent that person either creates a_trust or gratuitously transfers property directly or indirectly to a_trust sec_1_671-2 income_tax regs if one person creates or funds a_trust on behalf of another person both persons are treated as grantors of the trust id courts have examined trust arrangements similar to those at issue here where the wife generally conveys all her property to the husband who then conveys to the trust all his property including the property transferred from his wife although the wife was not a grantor technically the courts refused to accept this distinction rather the courts have treated the wife as a grantor because the adversity between parties is artificial and will not shield the trust from the operation of the grantor_trust provisions 563_fsupp_450 n d tex affd 761_f2d_1056 5th cir the wife’s conveyance can be ignored either on the familiar tax principle that substance predominates over form or because the parties themselves treated it as neither a sale nor a gift schulz v commissioner f 2d pincite fn ref omitted these trusts violate the grantor_trust statutes in substance if not in form id pincite accord zmuda v commissioner f 2d pincite holman v united_states supra pincite thus mrs kooyers as well as mr kooyers is a grantor of the omk family_trust because petitioners are grantors of the omk family_trust they are also grantors of the omk company trust and any other trust for which the omk trusts are grantors see sec_1 e income_tax regs the grantor of the trust will be taxed on the income of the trust under the grantor_trust provisions if any of certain conditions apply first he possesses a disqualifying reversionary_interest sec_673 second the trust can be revoked by the grantor or a nonadverse_party sec_676 third_trust income can be distributed to the grantor or the grantor’s spouse or be used to pay for insurance on their lives without the consent of an adverse_party sec_677 fourth specified powers to control beneficial_enjoyment of the corpus or income are vested in the grantor or certain other persons sec_674 fifth certain administrative_powers are exercisable by the grantor or a nonadverse_party sec_675 adverse_party is defined as any person having a substantial_beneficial_interest in the trust which would be adversely affected by the exercise or nonexercise of the power which he possesses respecting the trust sec_672 even if the sec_672 definition of an adverse_party is satisfied however sections require a trust’s income to be taxed to the grantor unless the consent of the adverse_party is required before the grantor may exercise any of the powers enumerated in those sections because petitioners did not hold beneficial interests in the trusts they were not adverse parties with respect to each other see eg schulz v commissioner supra pincite in the omk company trust paid petitioners’ costs of housing medical_care travel and family gatherings the omk company trust also paid the education expenses of petitioners’ grandchildren who were not beneficiaries of the omk trusts several factors indicate that petitioners retained total control_over the omk trusts and that the trusts are grantor trusts first none of petitioners’ powers as trustees required the consent of an adverse_party second petitioners retained enjoyment of the trust corpus and income third petitioners used the omk trusts for their own benefit we hold that the income of the omk trusts is taxable to petitioners under the grantor_trust provisions of sections d trusts lack substance finally courts have frequently found that trusts substantially identical to the omk trusts are lacking in any real substance and thus are without any effect for federal tax purposes see eg zmuda v commissioner supra pincite muhich v commissioner tcmemo_1999_192 affd 238_f3d_860 7th cir dahlstrom v commissioner tcmemo_1991_264 affd without published opinion 999_f2d_1579 5th cir clawson v commissioner tcmemo_1982_321 taxpayers have a legal right to structure their transactions to minimize their tax obligations by whatever means allowable under the law 293_us_465 transactions that have no significant purpose other than to avoid tax and do not reflect economic reality however will not be recognized for federal_income_tax purposes 79_tc_714 affd 731_f2d_1417 9th cir if a transaction has not altered any cognizable economic relationships we must look beyond the form of the transaction and apply the tax law according to the transaction’s substance 73_tc_1235 this principle applies regardless of whether the transaction creates an entity with separate existence under state law zmuda v commissioner t c pincite petitioners argue that they did not create the omk trust to avoid taxes we find the testimony of mr kooyers was sincere and credible he testified that he and mrs kooyers established the trusts to provide for the continued funding of the missionary activities of p i ministries and for the education of their grandchildren although we are convinced that petitioners intended to support the missionary activities of p i ministries the record does not establish that any beneficial_interest passed to p i ministries the named beneficiaries of the omk trusts are petitioners’ children and the omk charitable_trust documents related to the omk charitable_trust are not in the record however and the beneficiaries of the omk charitable_trust are not identified in the record courts will disregard a transaction when the transaction has no economic effects other than the creation of tax benefits 10the department of justice doj began a campaign to stop the spread of phony trust schemes that the government contends are being used illegally to evade the payment of taxes in a lawsuit the doj filed the government obtained a permanent injunction against roderick prescott a former promoter of nts barring him from selling trust schemes that falsely claimed an individual’s personal expenses could be paid through a_trust to obtain tax benefits not available to the individual united_states v prescott civil no 02-cv-0692-l s d cal date 364_us_361 furthermore even if a transaction has economic effects it must be disregarded if it has no business_purpose and its motive is tax_avoidance gregory v helvering supra pincite 775_f2d_1092 9th cir in deciding whether a purported trust lacks economic_substance we consider the following factors whether the taxpayer’s relationship as grantor to property purportedly transferred into trust differed materially before and after the trust’s formation whether the trust had a bona_fide independent_trustee whether an economic_interest in the trust passed to trust beneficiaries other than the grantor and whether the taxpayer honored restrictions imposed by the trust or by the law of trusts markosian v commissioner supra pincite5 castro v commissioner tcmemo_2001_115 hanson v commissioner tcmemo_1981_675 affd per curiam 696_f2d_1232 9th cir the first factor we consider in deciding whether a_trust has economic_substance is whether a taxpayer’s relationship as grantor to the property transferred into trust differed materially before and after the trust’s formation markosian v commissioner supra pincite the record makes clear that petitioners’ relationship as grantors to their property before they created the omk trusts did not differ materially from their relationship to the property after they created the trusts and transferred the property to the trusts the omk trusts did not engage in any trade_or_business and petitioners as trustees had complete control_over the income-producing property of the trusts the second factor we consider is whether the trust had a bona_fide independent_trustee markosian v commissioner supra pincite4 although nts was named as an initial trustee of the omk family_trust fritts of nts simply signed the formation documents in contrast petitioners exercised complete control_over the omk trusts’ assets and made all decisions regarding the trusts we find that no independent_trustee had any meaningful role in operating the omk trusts in addition the record does not indicate that a genuine economic_interest in the trusts passed to anyone other than petitioners as to the fourth factor whether petitioners honored restrictions imposed by the trusts or by the law of trusts we note that petitioners were not bound by any restrictions imposed by the trust instruments or the law of trusts as to the use of transferred property see norton v commissioner tcmemo_2002_137 petitioners’ transferring the titles of assets to the omk trusts while retaining the use and enjoyment of the assets are transactions that have no economic_effect other than to create income_tax benefits consequently the omk trusts will not be recognized for tax purposes ii petitioners did not receive income from tamarisk and fountainhead respondent determined that petitioners failed to include dollar_figure of interest in their income the notice_of_deficiency issued to petitioners does not identify the sources of the interest the explanation of items states that interest_income reported on form 1099-int was not reported on petitioners’ return the explanation also states that interest on bank_deposits coupons payable on bonds loans etc is taxed to a cash_basis taxpayer when credited or due on brief respondent asserts that dollar_figure of interest from fountainhead reported by the omk company trust and dollar_figure shown as interest on the date tamarisk statement but not reported on any return should be included in petitioners’ incomedollar_figure respondent contends that those amounts represent accessions to wealth clearly realized and over which the taxpayers have complete dominion we disagree not only were petitioners misled by the principals and agents of nts with respect to the legal effect and benefits of establishing the omk trusts they were defrauded by little fritts and rouse with respect to the investments in fountainhead and the tamarisk loan program a k a cash for titles the 11the record is silent with respect to the remaining dollar_figure of interest reported on the return of the omk family_trust that respondent determined in the notice_of_deficiency is taxable to petitioners investments promoted by little fritts and rowe were in reality scams and petitioners never recovered their money the cash for title loan program_investment was in reality a large- scale international ponzi scheme little fritts and rowe represented to petitioners that the investment would provide high-interest consumer loans contrary to those representations most of the proceeds were used to pay interest and principal to earlier investors as well as commissions and fees to the promoters petitioners did not make a profit on the investments rather they lost most of the money they invested the weight of authority holds that certain distributions to taxpayers in ponzi or pyramid schemes where proceeds of later investors are used to pay distributions to early investors lending an appearance of legitimacy to a fraudulent investment are current income parrish v commissioner tcmemo_1997_474 affd 168_f3d_1098 8th cir premji v commissioner tcmemo_1996_304 affd without published opinion 139_f3d_912 10th cir wright v commissioner tcmemo_1989_557 affd without published opinion 931_f2d_61 9th cir murphy v commissioner tcmemo_1980_218 affd per curiam 661_f2d_299 4th cir 431_fsupp_1173 e d va in all but one of the above cases however the taxpayers were early investors who had recovered their initial investments during the same taxable_year as the ponzi distributions in the exceptional case parrish the taxpayer an officer and director of the scheme’s corporate vehicle did not introduce evidence to show either the amounts he invested or received nor did he prove he was a victim of fraud in two other cases the taxpayers had not recovered their initial investments during the same tax_year as the ponzi distributions greenberg v commissioner tcmemo_1996_281 taylor v united_states aftr 2d ustc par big_number e d tenn in those cases the courts held that the distributions were a return of investment funds not income in greenberg the taxpayers transferred funds to a ponzi scheme that purported to be a legitimate mortgage company the taxpayers were passive investors and were paid monthly payments from the company’s bank account they presented sufficient evidence to establish that the amount they received did not exceed the amount they paid this court found that the payments the taxpayers received were not interest because the payments were not compensation_for the use or forbearance of money see 308_us_488 interest is compensation_for the use or forbearance of money instead we found that the payments constituted nontaxable return_of_capital made to conceal the fraudulent misappropriation of the taxpayers’ investment in taylor the taxpayers’ law partner was operating a ponzi scheme providing cash to investors including the partnership and its clients with other clients’ money rather than providing true returns on real investments the taxpayers the other partners in the partnership filed returns for the tax_year in which they had reported their shares of the partnership phantom profit from the scheme afterwards they filed amended returns eliminating that income and claiming refunds of tax the taxpayers established that the partnership received less from the scheme that year than it delivered to the partner in that year and that the partner made no investments on behalf of the partnership the court held that for those reasons the taxpayers were entitled to the refunds we conclude that the interest label given to the payments petitioners received in through their investments with little and rowe was patently erroneous these payments were not for the use and forbearance of their money but rather were made to conceal the fraudulent misappropriation by little and rowe of the money petitioners entrusted to themdollar_figure accordingly the 12we note that this court has held that losses from investments that turn out to be ponzi schemes give rise to a theft_loss deduction in the taxable_year in which the taxpayer discovers the loss sec_165 e jensen v commissioner continued payments represented a return of petitioners’ investment and are not includable income as interest simply because the payments were reported as interest on statements of the investment accounts cf 283_us_404 petitioners have not addressed or provided any information regarding the remaining dollar_figure of interest reported on the return of the omk family_trust that respondent determined in the notice_of_deficiency was taxable to petitioners respondent’s determination in the notice_of_deficiency is presumptively correct and petitioners have the burden of proving that no part of the amounts received constituted interest or was otherwise not taxable to them rule a 290_us_111 sec_7491 does not shift the burden_of_proof to respondent consequently dollar_figure of interest determined in the notice_of_deficiency is to be included in petitioners’ income iii petitioners had additional capital_gain of dollar_figure from the sale of mutual_fund shares respondent also determined that petitioners had dollar_figure of unreported capital_gain the explanation in the notice_of_deficiency issued to petitioners stated that petitioners’ capital_gain was increased because the omk trusts are disregarded for continued tcmemo_1993_393 affd without published opinion 72_f3d_135 9th cir see also premji v commissioner tcmemo_1996_304 affd 139_f3d_912 10th cir income_tax purposes the explanation further stated that the bases are valued at the original purchase prices and the step-up in bases given the assets at the time of transfer is not allowed on brief respondent clarifies that the basis in each of the scudder funds is dollar_figure rather than the amounts reported on the omk company trust return consequently respondent contends that the correct amount of the capital_gain includable in petitioners’ income is dollar_figure computed as follows fund scudder funds latin growth investment other funds l a small cap l a small cap j hancock pilgrim l a class a total sale price basis gain loss dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number dollar_figure petitioners do not challenge respondent’s revised computation of the capital_gain we hold therefore that petitioners’ income should include dollar_figure of capital_gain iv petitioners failed to substantiate expenses claimed as business_expenses of the omk trusts because the omk trusts are disregarded petitioners may be entitled to deduct expenses claimed by the trusts provided the expenses are substantiated and would otherwise be deductible by petitioners respondent allowed petitioners total itemized_deductions of dollar_figure computed as follows expense amount medical expense total medical_expenses less agi medical_expense_deduction taxes home interest_expense contributions misc expenses total misc expenses le sec_2 agi excess misc expense deduction total less applicable limitation1 total itemized_deductions dollar_figure big_number -0- big_number big_number big_number big_number -0- big_number big_number big_number 1computed on adjusted_gross_income of dollar_figure the omk company trust claimed total deductions of dollar_figure including dollar_figure for fiduciary fees dollar_figure for charitable_contributions dollar_figure for attorney’s accountant’s and return preparer’s fees dollar_figure for continuing education dollar_figure for travel_expenses dollar_figure for dues and subscriptions dollar_figure for medical dollar_figure for investment_expenses dollar_figure for publishing costs dollar_figure for rentals dollar_figure for repairs and maintenance dollar_figure for supplies dollar_figure for percent of the cost of meals dollar_figure for other trust expenses and dollar_figure for a net_operating_loss the omk family_trust claimed deductions of dollar_figure for repairs dollar_figure for taxes dollar_figure for utilities and dollar_figure for depreciation related to rental real_estate although some of those expenses might represent otherwise deductible expenses petitioners have not substantiated the amount or purpose of any of the items claimed by the omk trusts on the trusts’ form sec_1041 consequently we conclude that petitioners are entitled to deduct only those items allowed in the notice_of_deficiency the total of itemized_deductions allowed is computational dependent on the adjustments to income and will be determined in the rule computation v petitioners are liable for self-employment taxes on compensation paid to the omk trusts by p i ministries respondent determined that amounts paid to the trust for petitioners’ services are subject_to self-employment_tax sec_1401 imposes the tax upon the self-employment_income of every individual the term self-employment_income is defined as net_earnings from self employment sec_1402 such earnings include the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle sec_1402 we find that mr kooyers was engaged in a trade_or_business as assistant to the chief_executive_officer and mrs kooyers was engaged as a missionary and that the income they derived pursuant to the contract for services between the omk company trust and p i ministries is subject_to self-employment_tax our decision is supported by the agreements entered into between p i ministries and the omk company trust those agreements stated that the omk company trust contracted petitioners’ services to p i ministries on an independent_contractor basis consequently because no employment relationship was created p i ministries did not withhold or pay any employment_taxes on the compensation paid for petitioners’ services having been given the opportunity to choose the form of the contract petitioners have less freedom than respondent to ignore the transactional form that they have adopted see 87_tc_178 affd without published opinion 833_f2d_303 3d cir 59_tc_760 n petitioners were independent contractors and as such they are subject_to self-employment_tax see 64_tc_974 we sustain respondent’s determination on this issue vi petitioners are liable for the accuracy-related_penalty under sec_6662 sec_6662 and b imposes a penalty equal to percent of the portion of an underpayment of income_tax attributable to negligence or disregard of rules or regulations negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the code sec_6662 negligence is the lack of due care or the failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation respondent has the burden of production under sec_7491 but petitioners have the burden_of_proof see 116_tc_438 respondent must come forward with sufficient evidence that it is appropriate to impose the penalty see id after attending the nts seminars on investments and the use of complex trusts petitioners believed nts’s representations that once they had conveyed their personal assets including lifetime services to the omk trusts they could assign their income from p i ministries to the omk trusts and deduct personal expenses they also believed little’s promises of extraordinary returns on their investments unfortunately petitioners never sought independent legal or tax_advice before or after creating the omk trusts pursuant to the trust scheme nts promoted a competent independent tax adviser would have warned petitioners that the scheme would not survive scrutiny by the internal_revenue_service or the courts this trust scheme was without economic_substance was an anticipatory_assignment_of_income and was in violation of the grantor_trust provisions see 731_f2d_1417 9th cir 728_f2d_462 10th cir o’donnell v commissi726_f2d_679 11th cir 696_f2d_1232 9th cir 686_f2d_490 7th cir 621_f2d_1318 8th cir 69_tc_1005 a taxpayer’s adoption of a flagrant tax_avoidance scheme that has repeatedly been rejected by the courts is patently negligent wesenberg v commissioner supra pincite see also hanson v commissioner tcmemo_1981_675 respondent has produced ample evidence to demonstrate that the omk trusts lacked economic_substance and served no real purpose other than tax_avoidance additionally petitioners created the omk trust after this court and other courts had considered several cases involving similar abusive trusts and determined that the trusts would not be respected for federal_income_tax purposes see eg 79_tc_714 73_tc_1235 schneider v commissioner tcmemo_1987_560 hanson v commissioner supra consequently we conclude that respondent provided sufficient evidence that petitioners’ understatement_of_tax was due to negligence or disregard of rules and regulations and has met the burden of production petitioners have the burden of proving that the accuracy-related_penalty does not apply the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment however if a taxpayer shows that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs generally the responsibility to file accurate returns and pay tax when due rests upon the taxpayer and cannot be delegated the taxpayer may have to bear the consequences of any negligent errors committed by his or her agent 63_tc_149 am props inc v commissioner 28_tc_1100 affd 262_f2d_150 9th cir the determination of whether the taxpayers acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability the knowledge and experience of the taxpayers and the reliance on the advice of the professional sec_1_6664-4 income_tax regs reasonable_cause has been found when a taxpayer selects a competent tax adviser supplies the adviser with all relevant information and consistent with ordinary business care and prudence relies on the adviser’s professional judgment as to the taxpayer’s tax obligations sec_6664 469_us_241 110_tc_297 am props inc v commissioner supra sec_1_6662-3 sec_1_6664-4 income_tax regs in order to so qualify a taxpayer must prove by a preponderance_of_the_evidence that i the adviser was a competent professional who had sufficient expertise to justify the taxpayer’s reliance on him ii the taxpayer provided necessary and accurate information to the adviser and iii the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 affd 299_f3d_221 3d cir 113_tc_135 petitioners hired dickson because nts recommended him for his knowledge of complex trusts petitioners introduced no evidence regarding dickson’s credentials or his knowledge and experience in preparing tax returns or analyzing trust arrangements for federal_income_tax purposes dickson was not called as a witness in the trial of these cases in short petitioners failed to prove that dickson was a competent tax adviser and that petitioners were justified in relying on him see 91_tc_396 affd without published opinion sub nom toll v commissioner 940_f2d_1536 9th cir bowen v commissioner tcmemo_2001_47 sec_1_6664-4 income_tax regs because petitioners failed to prove they reasonably relied on a fully informed and competent tax adviser and because they did not assert any other basis for relief from the sec_6662 penalty we hold that petitioners have failed to prove that they had reasonable_cause within the meaning of sec_6664 we therefore sustain respondent’s determination that petitioners are liable for the accuracy-related_penalty under sec_6662 because the omk trusts are disregarded for federal_income_tax purposes there are no deficiencies in their federal income taxes to reflect the foregoing decision will be entered under rule in docket no decisions will be entered for petitioners in docket nos and
